Case: 15-12414   Date Filed: 01/26/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12414
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:11-cr-80130-DTKH-19



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                               versus

JEAN SOUFFRANT,
a.k.a. Bug,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 26, 2016)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
              Case: 15-12414     Date Filed: 01/26/2016    Page: 2 of 4


      Jean Souffrant appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence. He contends that he is entitled to a

sentence reduction because Amendment 782 to the sentencing guidelines lowered

his advisory guidelines range.

      In 2011 Souffrant pleaded guilty to one count of conspiracy to possess with

the intent to distribute oxycodone, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). The presentence investigation report calculated his base offense level at

32 based on the drug quantity table in U.S.S.G. § 2D1.1(a)(5), (c)(4) (2011), and

after the application of several adjustments, it assigned him a total offense level of

27. With his criminal history category of III, Souffrant’s advisory guidelines range

was 87 to 108 months. Varying downward, the district court sentenced him to 84

months in prison.

      In January 2015 Souffrant filed a pro se § 3582(c)(2) motion to reduce his

sentence, contending that Amendment 782, which retroactively amended § 2D1.1,

lowered his offense level and advisory guidelines range. The district court agreed

that Amendment 782 lowered Souffrant’s base offense level to 30, but it found that

his guidelines range remained the same. That’s because the lower base offense

level prevented the court from applying a two-level downward adjustment for

minimal participation under U.S.S.G. § 2D1.1(a)(5), which had been applied at

Souffrant’s original sentencing, because that adjustment applies only when a


                                           2
              Case: 15-12414    Date Filed: 01/26/2016   Page: 3 of 4


defendant’s base offense level is 32 or higher. The removal of the § 2D1.1(a)(5)

adjustment essentially canceled out the lower base offense level provided by

Amendment 782, leaving Souffrant with the same advisory guidelines range of 87

to 108 months. The district court concluded that it lacked the authority to reduce

his sentence and denied his § 3582(c)(2) motion.

      On appeal Souffrant, by counsel, contends that the district court erred when

it concluded that he was no longer entitled to a downward adjustment under

§ 2D1.1(a)(5). He argues that the district court should have lowered his base

offense level to 30 under Amendment 782, and still applied all of the other

guidelines calculations from his original sentencing, including the downward

adjustment under § 2D1.1(a)(5), which would result in a lower amended guidelines

range of 70 to 87 months.

      We review de novo the district court’s legal conclusions about its authority

to reduce a sentence under § 3582(c)(2). United States v. Glover, 686 F.3d 1203,

1206 (11th Cir. 2012). We agree with the district court that Souffrant’s guidelines

range was not changed by Amendment 782, because he is no longer entitled to the

two-level downward adjustment in § 2D1.1(a)(5). To determine whether Souffrant

should receive a reduction in sentence, we must “determine the amended guideline

range that would have been applicable to [him] if [Amendment 782] had been in

effect at the time [he] was sentenced.” U.S.S.G. § 1B1.10(b)(1). If he had been


                                         3
               Case: 15-12414    Date Filed: 01/26/2016   Page: 4 of 4


sentenced after Amendment 782 went into effect, Souffrant would not have

received a downward adjustment under § 2D1.1(a)(5), because his base offense

level would have been 30, not 32. See U.S.S.G. App. C, amend. 782; id.

§ 2D1.1(c)(5) (2014). Because Souffrant’s guidelines range would not have been

lower had he been sentenced after Amendment 782 went into effect, he is not

eligible for a sentence reduction based on that amendment. See U.S.S.G.

§ 1B1.10(a)(2)(B), cmt. n.1(A); Glover, 686 F.3d at 1206 (explaining that the goal

of § 3582(c)(2) is to give a defendant the “opportunity to receive the same sentence

he would have received if the guidelines that applied at the time of his sentencing

had been the same as the guidelines that applied after the amendment” to the

guidelines).

      AFFIRMED.




                                         4